DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/3/22 has been entered.

Status of the Claims
Claims 1-20 of US application 16/105,069 filed 8/20/18 were examined. Examiner filed a non-final rejection on 4/6/20.
Applicant filed remarks and amendments on 7/1/20. Claims 1, 3, 13-15, and 18-20 were amended. Claim 12 was canceled. Claim 21 was newly added. Claims 1-11 and 13-21 were examined. Examiner filed a final rejection on 9/21/20.
Applicant filed remarks on 11/16/20. None of the claims were amended. Examiner indicated in an advisory action mailed 12/4/20 that the claims and arguments would not overcome the prior art of record.
Applicant filed an Appeal Brief on 2/5/21. Examiner filed an Examiner’s Answer on 3/19/21.
Applicant filed a Reply Brief on 4/32/21. The Patent Trial and Appeal Board affirmed the examiner on 1/21/22.
Applicant filed an RCE on 3/21/22. Claims 1-2, 4-8, 14-15, and 19-20 were amended. Claims 22-23 were newly added. Claims 1-11 and 14-23 were examined. Examiner filed a non-final rejection on 4/12/22.
Applicant filed remarks and amendments on 5/19/22. Claims 1, 6, 8-11, 17, 20-21 and 23 were amended. Claims 19 and 22 were cancelled. Claims 1-11, 14-18, 20-21 and 23 were examined. Examiner filed a final rejection on 8/3/22.
Applicant filed an AFCP 2.0 request containing proposed after-final amendments on 10/6/22. Examiner determined that the proposed amendment would not overcome the prior art of record and filed an advisory action stating this on 10/24/22.
Applicant filed an RCE on 11/3/22. Claims 1, 8, 20 and 23 were amended. Claims 6-7 were cancelled. Claims 1-5, 8-11, 14-18, 20-21 and 23 are presently pending and presented for examination.

Response to Arguments
Claim objections: applicant’s amendment have resolved the objections over minor informalities indicated in the most recent final rejection. Therefore, these rejections are withdrawn.
Claim rejections under 35 USC 103: Applicant's arguments filed 11/3/22 (hereinafter referred to as the “Remarks”) have been fully considered but they are not persuasive.
Regarding claim 1, applicant argues that, “Kroeger fails to teach or suggest ‘cropping, by the one or more processors, each of the first images and the second images to include only portions of the first images and the second images that correspond to the overlapping field of view such that only a number of pixels corresponding to the overlapping field of view are included in the cropped first images and the cropped second images’, ‘reducing, by the one or more processors, a size of each of the cropped first images and the cropped second images to further reduce the number of pixels’ and ‘generating, by the one or more processors, first feature vectors for the reduced first images and second feature vectors for the reduced second images’ as recited by amended claim 1” (See at least Pages 10-11 in the Remarks).
However, this argument is not persuasive since Kroeger does teach a method for assessing camera operation comprising cropping, by the one or more processors, each of the first images and the second images to include only portions of the first images and the second images that correspond to the overlapping field of view such that only a number of pixels corresponding to the overlapping field of view are included in the cropped first images and the cropped second images (See at least Fig. 1 in Kroeger: Kroeger discloses that at operation 112, the process includes identifying point pairs which comprise, in the illustrated example, first points 114a, 116a, 118b, 120a, 122a, 124a, 126a, 128a, 130a, 132a in the first image 110(1) and matching second points 114b, 116b, 118b, 120b, 122b, 124b, 126b, 128b, 130b, 132b in the second image 110(2) [See at least Kroeger, 0022]. Since only some of the points in each image are selected, this may be regarded as cropping each image); 
reducing, by the one or more processors, a size of each of the cropped first images and the cropped second images to further reduce the number of pixels (See at least Fig. 1 in Kroeger: Kroeger discloses that operation 134 may include computing projection error for individual points, e.g., as the distance between the line 140 and the point 118b, the distance between the line 144 and the point 130b, and so forth [See at least Kroeger, 0026]. Kroeger further discloses that point-line combinations that are spaced by or more than a threshold distance can be excluded from the subset of point pairs at operation 150 [See at least Kroeger, 0026]. Because some of the point from each image are further excluded from each subset, it will be appreciated that the number of pixels in each image is further reduced); and
generating, by the one or more processors, first feature vectors for the reduced first images and second feature vectors for the reduced second images (See at least Fig. 1 in Kroeger: Kroeger discloses that operation 134 may include computing projection error for individual points, e.g., as the distance between the line 140 and the point 118b, the distance between the line 144 and the point 130b, and so forth [See at least Kroeger, 0026]. Kroeger further discloses that point-line combinations that are spaced by or more than a threshold distance can be excluded from the subset of point pairs at operation 150, to determine the subset of point pairs [See at least Kroeger, 0026]. Each set of point pairs may be regarded as a set of feature vectors generated and representing a respective reduced image).
For at least the above stated reasons, claim 1 and its dependents are not allowable over the prior art of record.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9, 15-18, 20 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Kroeger (US 20200005489 A1) in view of Mou (US 20190011927 A1) in further view of Turner et al. (US 20190256054 A1), hereinafter referred to as Kroeger, Mou and Turner, respectively.
Regarding claim 1, Kroeger discloses A method for assessing camera operation (See at least Fig. 1 in Kroeger: Kroeger discloses a process 100 for calibrating cameras disposed on an autonomous vehicle [See at least Kroeger, 0019]) to make driving decisions of a vehicle in an autonomous driving mode (See at least Fig. 8 in Kroeger: Kroeger discloses that, at step 804, the process can include generating a trajectory based at least in part on the updated calibration data, and at step 806, the process can include controlling an autonomous vehicle to follow the trajectory [See at least Kroeger, 0122-0123]), the method comprising: 
receiving, by one or more processors, first images captured by a first camera (See at least Fig. 1 in Kroeger: Kroeger discloses that at operation 102, first camera 106(1) captures image data such as an image 110(1) [See at least Kroeger, 0020]); 
receiving, by the one or more processors, second images captured by a second camera (See at least Fig. 1 in Kroeger: Kroeger discloses that at operation 102, second camera 106(2) captures image data such as a second image 110(2) [See at least Kroeger, 0020]), the first camera and the second camera having an overlapping field of view (See at least Fig. 1 in Kroeger: Kroeger discloses that cameras 106(1), 106(2) are generally configured next to each other, both facing in the direction of travel and with significant overlap in their fields of view [See at least Kroeger, 0020]); 
cropping, by the one or more processors, each of the first images and the second images to include only portions of the first images and the second images that correspond to the overlapping field of view such that only a number of pixels corresponding to the overlapping field of view are included in the cropped first images and the cropped second images (See at least Fig. 1 in Kroeger: Kroeger discloses that at operation 112, the process includes identifying point pairs which comprise, in the illustrated example, first points 114a, 116a, 118b, 120a, 122a, 124a, 126a, 128a, 130a, 132a in the first image 110(1) and matching second points 114b, 116b, 118b, 120b, 122b, 124b, 126b, 128b, 130b, 132b in the second image 110(2) [See at least Kroeger, 0022]. Since only some of the points in each image are selected, this may be regarded as cropping each image); 
reducing, by the one or more processors, a size of each of the cropped first images and the cropped second images to further reduce the number of pixels (See at least Fig. 1 in Kroeger: Kroeger discloses that operation 134 may include computing projection error for individual points, e.g., as the distance between the line 140 and the point 118b, the distance between the line 144 and the point 130b, and so forth [See at least Kroeger, 0026]. Kroeger further discloses that point-line combinations that are spaced by or more than a threshold distance can be excluded from the subset of point pairs at operation 150 [See at least Kroeger, 0026]. Because some of the point from each image are further excluded from each subset, it will be appreciated that the number of pixels in each image is further reduced); and
generating, by the one or more processors, first feature vectors for the reduced first images and second feature vectors for the reduced second images (See at least Fig. 1 in Kroeger: Kroeger discloses that operation 134 may include computing projection error for individual points, e.g., as the distance between the line 140 and the point 118b, the distance between the line 144 and the point 130b, and so forth [See at least Kroeger, 0026]. Kroeger further discloses that point-line combinations that are spaced by or more than a threshold distance can be excluded from the subset of point pairs at operation 150, to determine the subset of point pairs [See at least Kroeger, 0026]. Each set of point pairs may be regarded as a set of feature vectors generated and representing a respective reduced image); and
comparing, by the one or more processors, the first feature vectors to the second feature vectors to generate similarity scores, wherein each similarity score corresponds to a pair of feature vectors including at least one of the first feature vectors and at least one of the second feature vectors (Kroeger discloses that once the subset is determined, an optimization may be performed to determine a new estimate for the relative transform between the two cameras 106(1), 106(2) [See at least Kroeger, 0027]).
However, Kroeger does not explicitly disclose the method further comprising comparing, by the one or more processors, pairs of the similarity scores over time in order to assess the operation of the first camera and the second camera; and
generating, by the one or more processors, a driving decision for the vehicle based on whether the assessment indicates an abrupt change in the compared pairs of similarity scores.
However, Mou does teach a method for calibrating two vision sensors of an autonomous vehicle with respect to each other further comprising comparing, by the one or more processors, pairs of the similarity scores over time (See at least Fig. 12 in Mou: Mou teaches that, in comparing paired devices camera 502 and lidar 504, when a transformation cost value less than the reference [cost] value can be achieved using the updated data set from the paired devices from 1202, the calibration verification process 1200 continues by checking for any device anomalies at 1210, verifying that neither of the paired devices is exhibiting an anomalous condition at 1212, and recalibrating the devices at 1214 [See at least Mou, 0088]. Mou further teaches that the reference value at a given point in time is based on previous paired data sets [See at least Mou, 0086]. The similarity scores are therefore compared over time) in order to assess the operation of the first camera and the second vision sensor (See at least Fig. 12 in Mou: Mou teaches that, in comparing paired devices camera 502 and lidar 504, when a transformation cost value less than the reference [cost] value can be achieved using the updated data set from the paired devices from 1202, the calibration verification process 1200 continues by checking for any device anomalies at 1210, verifying that neither of the paired devices is exhibiting an anomalous condition at 1212, and recalibrating the devices at 1214 [See at least Mou, 0088]. The comparison of the reference value and new transformation cost value may be regarded as an assessment of the two devices); and
generating, by the one or more processors, a driving decision for the vehicle (Mou teaches that, when calibration is performed, object detection, classification, and analysis based on the image data may be improved using depth, distance, dimensions, or other information derived from the calibrated and correlated sensor data, which, in turn, also improves autonomous operation of the vehicle by virtue of the commands for operating the vehicle being influenced by those objects in the environment in the vicinity of the vehicle [See at least Mou, 0029]. The detection, classification, and evaluation of objects may be regarded as a “driving decision” of the vehicle. Mou further teaches that the devices are recalibrated at 1214 in Fig. 12 [See at least Mou, 0088]) based on whether the assessment indicates an abrupt change in the compared pairs of similarity scores (See at least Fig. 12 in Mou: Mou teaches that, in comparing paired devices camera 502 and lidar 504, when a transformation cost value less than the reference [cost] value can be achieved using the updated data set from the paired devices from 1202, the calibration verification process 1200 continues by checking for any device anomalies at 1210, verifying that neither of the paired devices is exhibiting an anomalous condition at 1212, and recalibrating the devices at 1214 [See at least Mou, 0088]. The transformation cost value being less than the reference value may be regarded as applicant’s “abrupt change”. It will be appreciated that object detection and classification of [Mou, 0029] is a “driving decision” based on the recalibration of the sensor which is in turn based on this “abrupt change”). Both Mou and Kroeger teach methods for calibrating two visual sensors with respect to each other. However, only Mou explicitly teaches where the two visual sensors may be calibrated specifically when there is a noticeable decrease in a transformation cost value relating the two sensors to one another.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the sensor calibration method of Kroeger to also calculate a transformation cost value for the two visual sensors at different periods in time and recalibrate the sensors in response to there being a drop in this cost value from one point in time to another. Doing so improves accuracy of the sensor calibration system by allowing the system to periodically detect or otherwise identify a potential loss of calibration or some other need for recalibrating or analyzing one or more of the onboard devices (With regard to this reasoning, see at least [Mou, 0083]).
However, Kroeger in view of Mou does not explicitly teach the method further comprising controlling, by the one or more processors, the vehicle to pullover or stop based on the driving decision.
However, Turner does teach a method for operating an autonomous vehicle comprising controlling, by the one or more processors, the vehicle to pullover or stop based on the driving decision (See at least Fig. 1 in Turner: Turner teaches that when a computer 105 onboard a vehicle 101 equipped with cameras cannot determine an object type, the computer 105 is programmed to stop the vehicle 101, activate second cameras 130 to collect second data 135, and send the second data 135 to the server 145 for evaluation [See at least Turner, 0036]. In keeping with the earlier interpretation of the “driving decision” as a detection and classification of a surrounding object, as per at least [Mou, 0029], Turner therefore stops the vehicle based on a “driving decision”). Both Turner and Kroeger in view of Mou teach methods for autonomously navigating a vehicle using a plurality of cameras where the vehicle may make a driver decision to identify an observed object. However, only Turner explicitly teaches where a vehicle may be stopped in response to a driving decision wherein a vehicle decides that it cannot identify an object type.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to stop the vehicle of Kroeger, as in Turner, when an obstacle is detected by the vehicle but not identified. Doing so improves safety when the vehicle is navigating nearby an unidentified and potentially dangerous obstacle.

Regarding claim 5, Kroeger in view of Mou in further view of Turner teaches The method of claim 1, wherein each of the first images and the second images are captured within a predetermined period of time (See at least Fig. 1 in Kroeger: Kroeger discloses that image 110(1) and the image 110(2) may be “captured at substantially the same time” [See at least Kroeger, 0021]) so as to capture an object in a given position within the overlapping field of view (See at least Fig. 1 in Kroeger: Kroeger discloses in the figure that images 110(1) and 110(2) may capture the same object, which in the depicted example is a car on a road).

Regarding claim 9, Kroeger in view of Mou in further view of Turner teaches The method of claim 1, wherein the first feature vectors and the second feature vectors are generated further based on a time of day (See at least Fig. 5 in Kroeger: Kroeger discloses that perception component 522 can provide processed sensor data that indicates one or more characteristics associated with a detected entity and/or the environment, including a time of day [See at least Kroeger, 0058]).

Regarding claim 15, Kroeger in view of Mou in further view of Turner teaches The method of claim 1, further comprising, based on the assessment, sending a request for assistance to a remote computing device, the request including at least one of the first images and the second images (See at least Fig. 5 in Kroeger: Kroeger discloses that computing device(s) 542 can receive the sensor data (raw or processed) from the vehicle and can perform calibration operations on the data [See at least Kroeger, 0084-0085]).

Regarding claim 16, Kroeger in view of Mou in further view of Turner teaches The method of claim 15, further comprising, after sending the request, sending an updated image from the first camera and an updated image from the second camera to the remote computing device (See at least Fig. 5 in Kroeger: Kroeger discloses that vehicle 502 can send sensor data to the computing device(s) 542 at a particular frequency, after a lapse of a predetermined period of time, in near real-time, etc. [See at least Kroeger, 0084]).

Regarding claim 17, Kroeger in view of Mou in further view of Turner teaches The method of claim 15.
However, Kroeger does not teach the method further comprising: in response to the request, receiving instructions to stop the vehicle; and stopping the vehicle in response to the request.
However, Turner does teach a method for detecting objects surrounding an autonomous vehicle using a plurality of cameras comprising, in response to [a] request to a server, receiving instructions to stop the vehicle; and stopping the vehicle in response to the request (See at least Fig. 1 in Turner: Turner teaches that when a computer 105 onboard a vehicle 101 equipped with cameras cannot determine an object type, the computer 105 is programmed to stop the vehicle 101, activate second cameras 130 to collect second data 135, and send the second data 135 to the server 145 for evaluation [See at least Turner, 0036]). Both Turner and Kroeger teach methods for autonomously navigating a vehicle using a plurality of cameras. However, only Turner teaches where a vehicle may be stopped in response when a request is being sent from the vehicle to a remote server.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to stop the vehicle of Kroeger, as in Turner, when an obstacle is detected by the vehicle but not definitively identified once data is sent to the server. Doing so improves safety when the vehicle is navigating nearby an unidentified and potentially dangerous obstacle.

Regarding claim 18, Kroeger in view of Mou in further view of Turner teaches The method of claim 1.
However, Kroeger does not teach the method further comprising activating a cleaning system for one or both of the first camera and the second camera.
However, Turner does teach a method for detecting objects surrounding an autonomous vehicle using a plurality of cameras comprising activating a cleaning system for one or both of the first camera and the second camera (See at least Fig. 1 in Turner: Turner teaches that, in the case that a computer 105 onboard a vehicle cannot determine an object type based on first data 125, the computer 105 is programmed to clean and activate second cameras 130, collect second data 135 and send the second data 135 to a server 145 [See at least Turner, 0030]). Both Turner and Kroeger teach methods for autonomously navigating a vehicle using a plurality of cameras. However, only Turner teaches where a cleaning system of one or more cameras of the vehicle may be activated.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the camera systems of Kroeger to also activate cleaning systems, as in Turner. Keeping the cameras clean helps them detect obstacles more accurately.

Regarding claim 20, Kroeger in view of Mou in further view of Turner teaches The method of claim 1, wherein controlling the vehicle includes discarding all or a portion of one or both of the reduced first images and the reduced second images when generating the driving decision (See at least Fig. 1 in Kroeger: Kroeger discloses that operations 150 and 152 may comprise determining a subset of the point pairs using the errors of the point pairs, and using the subset to developing a correction function to correct misalignment between the two cameras [See at least Kroeger, 0026-0027]. Since only a subset of the point-paired are included during this processing phase, it will be appreciated that by the time driving decisions are being made, the rest of the point pairs of the image have already been discarded).

Regarding claim 23, Kroeger in view of Mou in further view of Turner teaches The method of claim 1, wherein generating the driving decision is further based on information received from one or both of the first camera or the second camera (Mou teaches that, when calibration is performed, object detection, classification, and analysis based on the image data may be improved using depth, distance, dimensions, or other information derived from the calibrated and correlated sensor data, which, in turn, also improves autonomous operation of the vehicle by virtue of the commands for operating the vehicle being influenced by those objects in the environment in the vicinity of the vehicle [See at least Mou, 0029]. This is consistent with object identification (or failure to identify a detected object) being the “driving decision” that is the trigger for stopping the vehicle in at least [Turner, 0036]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Kroeger (US 20200005489 A1) in view of Mou (US 20190011927 A1) in further view of Turner et al. (US 20190256054 A1) in further view of Anderson (US 20100094499 A1), hereinafter referred to as Anderson.
Regarding claim 2, Kroeger in view of Mou in further view of Turner teaches The method of claim 1.
However, Kroeger does not disclose the method wherein the first images and the second images are differently exposed.
However, Anderson does teach a method for navigating autonomous vehicles using data from multiple cameras wherein a first image and a second image are differently exposed (Anderson teaches that a sensor system of an autonomous vehicle may include visible light camera 712, which may be used with a second camera with a different exposure to generate stereoscopic, or three-dimensional, images [See at least Anderson, 0118]). Both Anderson and Kroeger teach methods for operating autonomous vehicles using a plurality of cameras. However, only Anderson teaches where the cameras may have different exposures from each other.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the two cameras of Kroeger to also have different exposure. Doing so allows the vehicle to operate with greater accuracy over a range of lighting conditions (See at least [Anderson, 0118]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kroeger (US 20200005489 A1) in view of Mou (US 20190011927 A1) in further view of Turner et al. (US 20190256054 A1) in further view of Baba et al. (US 20190052792 A1), hereinafter referred to as Baba.
Regarding claim 3, Kroeger in view of Mou in further view of Turner teaches The method of claim 1.
However, Kroeger does not disclose wherein the first camera includes an ND filter and the second camera does not.
However, Baba does teach a method for image detection using a plurality of cameras wherein the first camera includes a neutral density (ND) filter and the second camera does not (See at least Fig. 8 in Baba: Baba discloses that an array of cameras may include a central camera 814 with a 100% (i.e. clear) neutral density filter, with six other cameras arranged in a ring about the central camera, two of which have 50% and 25% transmissive neutral density filters [See at least Baba, 0090]). Both Baba and Kroeger teach methods for image detection using multiple cameras. However, only Baba teaches where one or more of the plurality of cameras may have an ND filter, and one or more of the remaining cameras may not.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the camera group of Kroeger to also be an array of cameras wherein some have ND filters and others do not. Baba teaches that this arrangement may be used to create an HDR camera group, which may help improve photo quality (See at least [Baba, 0090]).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kroeger (US 20200005489 A1) in view of Mou (US 20190011927 A1) in further view of Turner et al. (US 20190256054 A1) in further view of Davis et al. (US 20190243376 A1), hereinafter referred to as Davis.
Regarding claim 4, Kroeger in view of Mou in further view of Turner teaches The method of claim 1. 
However, Kroeger does not disclose the method wherein an exposure period of the first images is longer than an exposure period of the second images.
However, Davis does teach a method for navigating a vehicle using a plurality of cameras (See at least [Davis, 0023]) wherein an exposure period of a first image is longer than an exposure period of a second image (Davis teaches that a vehicle may be equipped with a plurality of cameras which may capture image frames simultaneously, wherein exposure settings may involve obtaining images for different exposure times for each of the cameras [See at least Davis, 0070]). Both Davis and Kroeger teach methods for navigating vehicles using a plurality of cameras. However, only Davis explicitly teaches where the cameras may have different exposure times.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cameras of the camera system of Kroeger to also have different exposure times. Doing so allows the camera apparatus to function as needed under various different luminance settings (See at least [Davis, 0087-0088]).

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Kroeger (US 20200005489 A1) in view of Mou (US 20190011927 A1) in further view of Turner et al. (US 20190256054 A1) in further view of Shen et al. (US 20190132572 A1), hereinafter referred to as Shen.
Regarding claim 10, Kroeger in view of Mou in further view of Turner teaches The method of claim 1. 
However, Kroeger does not explicitly disclose wherein the first feature vectors and the second feature vectors are generated to include only features corresponding to light emitting objects.
However Shen does teach a method for imaging surroundings of an autonomous vehicle utilizing both LIDAR and cameras wherein the first feature vectors and the second feature vectors are generated to include only features corresponding to light emitting objects (See at least Fig. 4 in Shen: Shen discloses that for the depicted imaging apparatus, camera 409 shares the same field of view with LIDAR sensor 403 such that the field of view of the first and the second images requires minimum or no image synchronization [See at least Shen, 0034]. Anyone of ordinary skill in the art will appreciate that LIDAR imaging requires use of a light emitting object). Both Shen and Kroeger teach methods for navigating autonomous vehicles using camera imaging techniques. However, only Shen teaches where a LIDAR sensor may be use to capture data corresponding to the data captured by a camera.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the cameras of Kroeger to also be synchronized with light-emitting LIDAR sensors, as in Shen. Doing so provides the processor of the system to perform additional types of image analysis by comparing the LIDAR-generated image with camera generated image(s) (See at least [Shen, 0034 and 0039]).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Kroeger (US 20200005489 A1) in view of Mou (US 20190011927 A1) in further view of Turner et al. (US 20190256054 A1) in further view of Smolyanskiy et al. (US 20190295282 A1), hereinafter referred to as Smolyanskiy.
Regarding claim 11, Kroeger in view of Mou in further view of Turner teaches The method of claim 1.
However, Kroeger does not disclose the method wherein generating the similarity score includes using a structure similarity index.
However, Smolyanskiy does disclose a method of comparing two images received at neighboring cameras of an autonomous vehicle (See at least [Smolyanskiy, 0031]) wherein generating [a] similarity score includes using a structure similarity index (Smolyanskiy teaches that a deep neural network may be trained by analyzing the differences between images 102A and 102B captured at two different cameras of an autonomous vehicle, wherein the training includes calculation of a structure similarity index Ssim [See at least Smolyanskiy, 0076]). Both Kroeger and Smolyanskiy teach methods for detecting surrounding objects using a plurality of cameras attached the vehicle. However, only Smolyanskiy teaches where a structure similarity index may be employed to assess the similarity of images.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the image comparison method of Kroeger to also include a step of calculating a structure similarity index, as in Smolyanskiy. Anyone of ordinary skill in the art will appreciate that structure similarity index is a standard way of comparing images to determine similarity.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Kroeger (US 20200005489 A1) in view of Mou (US 20190011927 A1) in further view of Turner et al. (US 20190256054 A1) in further view of Javidnia et al. (US 20180027224 A1), hereinafter referred to as Javidnia.
Regarding claim 14, Kroeger in view of Mou in further view of Turner teaches The method of claim 1.
However, Kroeger does not disclose wherein a cumulative sum control chart is used to detect the abrupt change in the compared pairs of similarity scores.
However, Javidnia does disclose a system for autonomous navigation of a vehicle [See at least Javidnia, 0167] utilizing two cameras [See at least Javidnia, 0174] wherein a cumulative sum control chart is used to detect changes in the compared pairs of similarity scores (Javidnia teaches that in Local Matching Process Block 1 and Cost Aggregation Process Block 2 of a process, two captured images are compared and a disparity map is developed to compare them [See at least Javidnia, 0051-0052]. Javidnia further teaches that in order to refine the disparity map and better identify features in the images, a cumulative sum function may be used [See at least Javidnia, 0121-0124]). Both Kroeger and Javidnia teaches methods for comparing images captured by different cameras. However, only Javidnia teaches where a cumulative sum function may be used to refine a generated disparity map comparing the images and improve the system’s ability to identify features in the images.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the image processing system of Kroeger to also include a cumulative sum-based method to refine a disparity map comparing the two images, as in Javidnia. Doing so helps identify structurally important features in the disparity map (See at least [Javidnia, 0121]).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Kroeger (US 20200005489 A1) in view of Mou (US 20190011927 A1) in view of Turner et al. (US 20190256054 A1) in view of Miyagawa et al. (US 20150049345 A1), hereinafter referred to as Miyagawa.
Regarding claim 21, Kroeger in view of Mou in further view of Turner teaches The method of claim 1.
However, Kroeger does not explicitly disclose the method wherein the first feature vector and the second feature vector are bright spots or high intensity areas.
However, Miyagawa does teach a camera system comprising multiple cameras wherein a first camera compares its feature vector to that of a second camera wherein the first feature vector and the second feature vector are bright spots or high intensity areas (See at least Fig. 1 in Miyagawa: Miyagawa discloses that in a stereoscopic camera system, cameras 5L and 5R of capture two separate images 40 and 50 respectively, which are compared by control apparatus 10 to identify matching bright lines in each image [See at least Miyagawa, 0051-0052]). Both Miyagawa and Kroeger teach methods for multi-camera image capture and matching systems. However, only Miyagawa explicitly teaches where the features captured in each image may be bright lines.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the camera system of Kroeger to also detect bright lines as targeted features by its plurality of cameras. Doing so helps the system determine the position of the object being photographed, which is useful information for a user (See at least [Miyagawa, 0054]). 

Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The closest prior art of record is Kroeger (US 20200005489 A1) in view of Mou (US 20190011927 A1) in further view of Turner et al. (US 20190256054 A1) in further view of Matono et al. (US 20180150949 A1), hereinafter referred to as Matono. The following is a statement of reasons for the indication of allowable subject matter: 
Regarding claim 8, Kroeger in view of Mou in further view of Turner teaches The method of claim 1.
However, none of the prior art of record, taken either alone or in combination, teaches or suggests the method wherein reducing the size of each of the cropped first images and the cropped second images includes thumbnailing the cropped first images and the cropped second images.
In order for a reference to read on the above limitations, the reference would have teach where images from two separate cameras are cropped, and then scaled down (i.e., “thumbnailed”) in order to be used for calibrating the two cameras with respect to each other. However, the prior art of record does not teach or disclose this.
Kroeger comes close to teaching the above additional limitations, since Kroeger teaches a method for capturing two images by respective cameras (See at least [Kroeger, 0020]), extracting a set of points from each image in order to crop the images (See at least [Kroeger, 0022]), and filtering out additional points from each of the images in order to reduce the images (See at least [Kroeger, 0026]) as part of an algorithm to calibrate the two cameras (See at least [Kroeger, 0027]). However, Kroeger is silent with respect to “thumbnailing” any of the images. This is because Kroeger extracts specific point locations in each image (See at least [Kroeger, 0020-0026]). If Kroeger were to “thumbnail” (i.e., scale/shrink down) any of the images, all of those point locations would then be incorrect with respect to the reduced images and the calibration algorithm of Kroeger, which relies on absolute point locations, would not work anymore. Therefore, Kroeger is not in the field of endeavor of thumbnailing already cropped images from two cameras in order to calibrate the two cameras, and it would not have been obvious to anyone of ordinary skill in the art to add this step to Kroeger or to combine Kroeger with any other prior art of record to arrive at the claimed invention.
Matono also comes close to teaching the above additional limitations, since Matono teaches a method wherein two separate images captured by two separate cameras of a vehicle first undergo cutting out processing, then reduction processing (“thumbnailing”), then parallax (feature mapping) to match up the two images to each other (See at least Fig. 16 in Matono and [Matono, 0090]). However, as is indicated in at least Fig. 16 and paragraph [0090] of Matono, the cutting and reduction are both applied to the original image, rather than the reduction being applied to the cut images (See at least Fig. 16 in Matono and [Matono, 0090]). This means that Matono does not explain how the feature mapping would be carried out on an image that has already been cropped and then undergoes reduction, since Matono does not teach or suggest this successive series of image manipulation techniques. Therefore, Matono does not read on the claimed invention, which does the two process one after another (in series) rather than in parallel. Therefore, Matono is not in the field of endeavor of thumbnailing already cropped images from two cameras in order to calibrate the two cameras, and it would not have been obvious to anyone of ordinary skill in the art to combine Matono with Kroeger or any other prior art of record to arrive at the claimed invention.
For at least the above stated reasons, claim 8 contains allowable subject matter.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.T.A./Examiner, Art Unit 3668                                                                                                                                                                                                        /YAZAN A SOOFI/Primary Examiner, Art Unit 3668